DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 46-64 and 66-68 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “a plurality of second spacer patterns disposed on the first active pattern; and Page 2 of 10Serial No. 16/889,899Atty. Docket No. 239/1184_01a plurality of gate spacers disposed on both sidewalls of the gate electrode, and spaced apart from the plurality of first spacer patterns, wherein each of the plurality of first spacer patterns is disposed under a corresponding semiconductor pattern among the plurality of semiconductor patterns, each of the plurality of first spacer patterns is disposed between the gate electrode and a corresponding source/drain pattern among the plurality of source/drain patterns, at least one of the plurality of first spacer patterns includes a convex sidewall that contacts the gate structure, each of the plurality of second spacer patterns is disposed on a corresponding first spacer pattern among the plurality of first spacer patterns, and the plurality of second spacer patterns are as recited in claim 46.

The primary reason for the allowance of the claims is the inclusion of the limitation “a plurality of gate spacers disposed on both sidewalls of the gate electrode, and spaced apart from the plurality of first spacer patterns, wherein the first spacer and the second spacer are disposed between the first active pattern and the first semiconductor pattern, a first portion of the gate structure is disposed between the first spacer and the second spacer, the third spacer and the fourth spacer are disposed between the first semiconductor pattern and the second semiconductor pattern, a second portion of the gate structure is disposed between the third spacer and the fourth spacer, the fifth spacer is disposed between the first spacer and the third spacer, the sixth spacer is disposed between the second spacer and the fourth spacer, the seventh spacer is disposed on the third spacer, the eighth spacer is disposed on the fourth spacer, Page 5 of 10Serial No. 16/889,899Attv. Docket No. 239/1184_01 the first semiconductor pattern is disposed between the fifth spacer and the sixth spacer, the second semiconductor pattern is disposed between the seventh spacer and the eighth spacer, and a thickness of each of the plurality of first spacer patterns is greater than a thickness of each of the plurality of second spacer patterns”, with combination of remaining features, as recited in claim 54.

The primary reason for the allowance of the claims is the inclusion of the limitation “a second portion disposed between two adjacent spacer patterns among the plurality of spacer patterns, each of the plurality of spacer patterns is disposed between the gate as recited in claim 60.

Obradovic et al (US 2016/0020305 A1) discloses nanosheet stack structures for n-channel and p-channel devices, respectively. The devices include nanosheet semiconductor active or body layers defining first channel layers or regions for TFETs, and second channel layers or regions for thermionic FETs. The lower nanosheets in the stack define one or more thermionic FET channels, while the upper nanosheets in the stack define one or more TFET channels (Fig [1-2], Para [0045-0046]).

However, Obradovic fails to disclose would not have rendered obvious the above-quoted features recited in claims 46, 54 and 60.

Claims 47-53, 55-59, 61-64 and 66-68 are allowed as those inherit the allowable subject matter from clams 46, 54 and 60.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898